       Case 1:21-cv-03161-TWT Document 33 Filed 09/10/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


DEREK CARRIER and DORA                     )
CARRIER, individually, and on behalf       )
of all others similarly situated           )
                                           )
      Plaintiffs,                          )
                                           )   Civil Action No.
VS.                                        )   1:21-cv-03161-TWT
                                           )
RAVI ZACHARIAS                             )
INTERNATIONAL MINISTRIES,                  )
INC., a 501(c)(3) Corporation; RZIM        )
PRODUCTIONS, INC., a Georgia Non-          )
Profit Corporation; MARGARET               )
ZACHARIAS, in her Capacity as              )
ADMINISTRATOR OF THE ESTATE                )
OF RAVI KUMAR ZACHARIAS,                   )
                                           )
                                           )
      Defendants.                          )


                                   ORDER

      The case is before this Court on the motion of Margaret Zacharias, in her

capacity as Administrator of the Estate Of Ravi Kumar Zacharias (the “Zacharias

Estate”), seeking a second extension of fourteen (14) days to respond to the

Complaint. The Court having reviewed the motion and good cause having been

shown, the motion is GRANTED. The time for the Zacharias Estate to move, answer



                                       1
         Case 1:21-cv-03161-TWT Document 33 Filed 09/10/21 Page 2 of 2




or otherwise respond to the Complaint is extended until and through September 23,

2021.

                         10th day of September, 2021.
        SO ORDERED this ____



                                      Thomas W. Thrash, Jr, Judge for the
                                      U.S. District Court for the Northern
                                      District of GA




                                        2
